On March 6, 2019, the Court heard oral argument on the application for leave to appeal the February 18, 2016 judgment of *704the Court of Appeals. On order of the Court, the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal, it appearing to this Court that the case of People v. Betts (Docket No. 148981) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.